

117 S2876 IS: Transatlantic Telecommunications Security Act
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2876IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mrs. Shaheen (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prioritize the efforts of, and to enhance coordination among, United States agencies to encourage countries in Central and Eastern Europe to improve the security of their telecommunications networks, and for other purposes.1.Short titleThis Act may be cited as the Transatlantic Telecommunications Security Act.2.Sense of Congress; statement of policy(a)Sense of CongressIt is the sense of Congress that—(1)fifth generation (5G) telecommunications networks in allied and partner countries based on common, secure, transparent, democratic standards have the potential to increase cultural, political, and economic exchanges leading to mutual job creation, closer citizen relations, and stronger democratic institutions;(2)the United States has national security and economic interests in assisting Central and Eastern European countries to improve the security of their telecommunications networks by—(A)reducing their dependence on covered telecommunications equipment or services that are often offered with predatory economic inducements; and (B)replacing such equipment or services with secure telecommunications equipment or services;(3)the People’s Republic of China’s Belt and Road Initiative and the 17+1 Initiative seek to undermine Central and Eastern Europe’s infrastructure resilience and sovereignty through predatory inducements from state-linked providers of telecommunications equipment or services, such as Huawei Technologies Company and ZTE Corporation;(4)the United States must assemble a coalition of democratic and like-minded allies and partners—(A)to counter the rise of global malign actors, such as the People’s Republic of China and the Russian Federation; and (B)to build resilience in Central and Eastern Europe against malign influences; and(5)in order to ensure robust military coordination and interoperability with the North Atlantic Treaty Organization (referred to in this Act as NATO) and transatlantic allies and partners, the United States should ensure that allies’ and partners’ telecommunications networks are secure and free from potential threats in accordance with NATO’s December 2019 London Declaration. (b)Statement of policyIt is the policy of the United States—(1)to strengthen the transatlantic alliance based on shared values in the face of rising malign influence from the Russian Federation and the People’s Republic of China, which seek to undermine democratic institutions and values; (2)to encourage public and private sector investment in European telecommunications infrastructure projects—(A)to ensure secure telecommunications; and (B)to catalyze economic advancement through the highest standards of transparency, accessibility, and competition; (3)to provide economically feasible alternatives to financing from providers of covered telecommunications equipment or services;(4)to engage in diplomacy with European allies and partners to strengthen United States and European private sector efforts—(A)to develop common telecommunications technology and industry standards; and(B)to promote them globally; (5)to support the Three Seas Initiative organized by 12 Central and Eastern European countries of the European Union to increase infrastructure resiliency and reduce reliance on malign actors, including in the telecommunications space; and(6)to support the people of Ukraine, Moldova, and the Western Balkan countries in their desire for integration into euro-Atlantic institutions and economies through enhanced cross-border telecommunications infrastructure connectivity.3.DefinitionsIn this Act:(1)Central or Eastern European countryThe term Central or Eastern European country includes—(A)Albania;(B)Austria(C)Bosnia and Herzegovina; (D)Bulgaria; (E)Croatia; (F)Cyprus; (G)Czechia; (H)Estonia; (I)Greece; (J)Hungary; (K)Kosovo; (L)Latvia; (M)Lithuania; (N)Moldova; (O)Montenegro; (P)North Macedonia; (Q)Poland; (R)Romania; (S)Serbia; (T)Slovakia; (U)Slovenia; and (V)Ukraine.(2)Covered foreign countryThe term covered foreign country means the People’s Republic of China. (3)Covered telecommunications equipment or servicesThe term covered telecommunications equipment or services means—(A)telecommunications equipment or services produced or provided by Huawei Technologies Company or ZTE Corporation (or any subsidiary or affiliate of such entities); and(B)telecommunications equipment or services produced or provided by an entity that the Secretary of State, in consultation with the Director of National Intelligence, reasonably believes to be an entity owned or controlled by, or otherwise connected to, the government of a covered foreign country.(4)Early-stage project supportThe term early-stage project support includes—(A)feasibility studies; (B)resource evaluations; (C)project appraisal and costing; (D)pilot projects; (E)commercial support, such as trade missions, reverse trade missions, technical workshops, international buyer programs, and international partner searchers to link suppliers to projects; (F)technical assistance and other guidance to improve the local regulatory environment and market frameworks to encourage transparent competition and enhance telecommunications security; and (G)long-term telecommunications sector planning.(5)Late-stage project supportThe term late-stage project support includes debt financing, equity financing, insurance, and transaction advisory services.(6)Malign influenceThe term malign influence has the meaning given the term foreign malign influence in section 119C(e)(2) of the National Security Act of 1947 (50 U.S.C. 3059(e)(2)).(7)Secure telecommunications equipment or servicesThe term secure telecommunications equipment or services means telecommunications equipment or services that are not, and do not contain, covered telecommunications equipment or services. 4.Prioritization of efforts and assistance for telecommunications infrastructure projects in Central and Eastern Europe(a)In generalIn pursuing the policy described in section 2(b), the Secretary of State, in consultation with the Secretary of Commerce, the Chief Executive Officer of the United States International Development Finance Corporation, the Director of the United States Trade and Development Agency, the Federal Communications Commission, and heads of other relevant United States agencies, shall, as appropriate, prioritize and expedite the efforts of the Department of State and the aforementioned agencies in supporting the efforts of the European Commission and the governments of Central and Eastern European countries to improve the security of their telecommunications networks, including through providing diplomatic and political support to the European Commission and Central and Eastern Europe countries, as necessary—(1)to support the enhancement of European telecommunications markets, including through early-stage project support and late-stage project support for the construction or improvement of telecommunications and related infrastructure;(2)to remove covered telecommunications equipment or services and replace such equipment or services with secure telecommunications equipment or services;(3)to support the development of telecommunications networks that are inclusive, transparent, economically viable, financially, environmentally, and socially sustainable, compliant with international standards, laws, and regulations, and supplied by providers of secure telecommunications equipment or services; and(4)to facilitate international coordination on cross-border telecommunications infrastructure construction and security standards to ensure cross-border telecommunications are secure.(b)Project selection(1)In generalThe Secretary of State, the Chief Executive Officer of the United States International Development Finance Corporation, and the Director of the United States Trade and Development Agency should identify telecommunications infrastructure projects that would—(A)advance United States national security; and (B)be appropriate for United States assistance under this section.(2)Project eligibilityA project is eligible for United States assistance under this section if the project—(A)(i)improves, modernizes, or expands telecommunications networks with secure telecommunications equipment or services through—(I)an investment in hard infrastructure, such as telecommunications lines or equipment; or(II)an investment in soft infrastructure, such as innovative software development or cloud services;(ii)removes covered telecommunications equipment or services and replaces such equipment or services with secure telecommunications equipment or services; or(iii)enhances telecommunications market integration across the Central or Eastern European region that is secure from exploitation by malign actors; and(B)is located in a Central European or Eastern European country.(3)PreferenceIn selecting among eligible projects, the agencies described in subsection (a) should give preference to projects that—(A)can attract funding from the private sector, an international financial institution, the government of the country in which the project will be carried out, or the European Commission;(B)have been designated as available for funding through the Three Seas Initiative Investment Fund;(C)are to be carried out in 1 or more of the Three Seas Initiative member nations;(D)are to be carried out in NATO member nations that—(i)meet or are making progress toward meeting their commitments to upholding the rule of law and preserving democratic institutions in accordance with the preamble and Article 2 of the North Atlantic Treaty, done at Washington April 4, 1949; or(ii)meet or are making demonstrable progress toward meeting their defense spending commitments in accordance with the NATO Wales Summit Declaration issued on September 5, 2014; or (E)have the potential to advance United States economic interests. (c)Types of assistance(1)Diplomatic and political supportThe Secretary of State shall provide diplomatic and political support to the European Commission and to Central and Eastern European countries, as necessary, including by using the diplomatic and political influence and expertise of the Department of State to build the capacity of Central and Eastern European countries to resolve any impediments to the development of projects selected pursuant to subsection (b).(2)International financial institutions supportThe Secretary of State shall encourage international financial institutions, including the European Bank for Reconstruction and Development, the European Investment Bank, and the International Monetary Fund, the Foreign, Commonwealth, and Development Office of the Government of the United Kingdom, the Agency for International Cooperation of the Government of Germany, and the Development Agency of the Government of France to invest in telecommunications infrastructure resilience in Central and Eastern Europe.(3)Early-stage project supportThe Director of the United States Trade and Development Agency shall provide early-stage project support with respect to projects selected pursuant to subsection (b), as necessary, including project support in middle- and upper-income countries. (4)Late-stage project supportAgencies described in subsection (a) that provide late-stage project support shall provide such support with respect to projects selected pursuant to subsection (b), as necessary.(5)United states international development finance corporation supportNotwithstanding the restriction under section 1412(c)(2) of the BUILD Act of 2018 (22 U.S.C. 9612(c)(2)), the United States International Development Finance Corporation is authorized to provide support for projects under this section in Central and Eastern European countries that are countries with upper-middle-income economies or high-income economies (as such terms are defined by the International Bank for Reconstruction and Development and the International Development Association (collectively referred to as the World Bank)).5.Progress reports(a)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Appropriations of the House of Representatives.(b)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the President shall submit a report to the appropriate congressional committees that describes the progress made in providing assistance for projects selected pursuant to section 4(b), including—(1)a description of the telecommunications infrastructure projects the United States has assisted; and(2)for each such project—(A)a description of the role of the United States in the project, including in early-stage project support and late-stage project support;(B)the amount and form of debt financing, equity financing, and insurance provided for the project by—(i)the United States Government;(ii)the Three Seas Initiative Investment Fund;(iii)international financial institutions, including the European Bank for Reconstruction and Development, the European Investment Bank, and the International Monetary Fund;(iv)the Foreign, Commonwealth, and Development Office of the Government of the United Kingdom;(v)the Agency for International Cooperation of the Government of Germany; or(vi)the Development Agency of the Government of France;(C)the public summary disclosure of the project that preclude the use of covered telecommunications equipment or services; and (D)an update on the progress made on the project as of the date of the report.